Cook, J.,
delivered the opinion of the court.
This is an action begun by appellant,- the father of Alice Delancey, a minor, to recover from appellee damages for the seduction of his minor daughter. To this-action appellee interposed the plea of “not guilty,” and a special plea of accord and satisfaction. The record discloses that Alice Delancey had instituted bastardy proceedings against appellee, under - chapter 15, Code of 1906, and that this suit was settled by paying to Alice two hundred dollars and this settlement was pleaded in bar of the present action. The trial court after hearing all of the evidence, directed the jury to return a verdict for defendant, which was done, and from this judgment of the court, plaintiff appeals.
The seduction was clearly established by plaintiff’s, evidence, and we assume that the trial court gave the-peremptory instruction for defendant, because it was shown that the bastardy suit had been settled to the satisfaction of Alice, and this settlement was a bar to the-present suit. We are of opinion that the bastardy proceedings were entirely different from and independent of the damages to the father of Alice, and a settlement in that case cannot serve as a bar to the present action. The right of the father to sue for damages for the defilement of his infant daughter is 'independent of the statutory remedy provided by chapter 15, Code of 1906-.
“If the daughter be defiled by the person in whose-family she resides as a member, or to whom she may be hired for wages, such person will be amenable in damages, on the idea of being a tort-feasor, from the perpetration of the injury, or because the wrongdoer shall not be permitted to plead that which was intende'd to be for the good of the child, as a justification for her ruin. In the case of a minor daughter, it is not necessary to prove a loss of service, or expense incurred. The fath- or mother (if he be dead), may stand upon the ‘parental right to command them.’ The value of the society or *602services of a daughter consists very much in the innocence and purity of her person and character, and are greatly depreciated in consequence of her defilement, which not unfrequently occasions their total loss.” Ellington v. Ellington, 17 Miss. 329.

Reversed and remanded.